84783: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18424: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84783


Short Caption:MITCHELL VS. CARSON CITY SHERIFF'S OFFICECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 22OC000601BClassification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantChad Windham Mitchell
					In Proper Person
				


RespondentCarson City Sheriff's OfficeAaron D. Ford
							(Attorney General/Carson City)
						Jason Woodbury
							(Carson City District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/27/2022Filing FeeFiling Fee Waived - In Forma Pauperis.  (SC)


05/27/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)22-16972




05/27/2022Notice/OutgoingIssued Notice Regarding Deadlines.  (SC)22-16974




06/03/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-17679




06/07/2022Letter/IncomingFiled Proper Person Appellant's Letter Regarding Docket Nos. 84783 and 84693.  Nos. 84783/84693.  (SC)22-18062




06/09/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." fn1 [Given this dismissal, this court takes no action on regard to appellant's letter filed on June 7, 2022.] SNP22 - JH/LS/DH. (SC)22-18424




06/13/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-18768




06/13/2022Letter/IncomingFiled Proper Person Appellant's Letter Regarding Docket Nos. 84783 and 84693. (SC)22-18773




06/17/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-19332




06/22/2022Order/ProceduralFiled Order. This court takes no action regarding appellant's transcript request form; his letter filed June 13, 2022, regarding the internal procedures of the Carson City Jail; or the docketing statement filed on June 17,2022. (SC)22-19720




07/05/2022RemittiturIssued Remittitur.  (SC)22-20970




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View